



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 539(1), (2), (3) or (4) of the
Criminal Code
shall
    continue.  These sections of the
Criminal Code
provide:

539(1)          Prior to the commencement of the
    taking of evidence at a preliminary inquiry, the justice holding the inquiry

(a) may, if application therefor is made by the
    prosecutor, and

(b) shall, if application therefor is made by any
    of the accused, make an order directing that the evidence taken at the inquiry
    shall not be published in any document or broadcast or transmitted in any way
    before such time as, in respect of each of the accused,

(c) he or she is discharged; or

(d) if he or she is ordered to stand trial, the
    trial is ended.

(2)     Where an accused is not represented by
    counsel at a preliminary inquiry, the justice holding the inquiry shall, prior
    to the commencement of the taking of evidence at the inquiry, inform the
    accused of his right to make application under subsection (1).

(3)     Everyone who fails to comply with an order
    made pursuant to subsection (1) is guilty of an offence punishable on summary
    conviction

(4)      [Repealed, 2005, c. 32, s. 18(2).]

R.S., 1985, c. C-46, s. 539;
    R.S., 1985, c. 27 (1st Supp.), s.97; 2005, c. 32, s. 18.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Singh, 2015 ONCA 879

DATE: 20151210

DOCKET: C60779

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tegh Singh

Appellant

Mark M. Persaud and Julia A. Toso, for the appellant

Christopher Chorney, for the respondent

Heard: December 8, 2015

On appeal from the decision of Justice Kent of the
    Superior Court of Justice, dated July 6, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The arguments advanced in the Superior Court, and again in this court,
    confuse the function of a judge at the end of the trial with the function of a
    judge at the end of the preliminary inquiry.  As the preliminary inquiry judge
    repeatedly noted, she was concerned with the range of reasonable inferences
    available on the totality of the evidence, and not with the inference that
    should be drawn.

[2]

The Superior Court judge properly limited his review to a consideration
    of whether the totality of the evidence provided a basis for the committal
    order:  see paras. 13-17.  We see no reason to interfere with his conclusion.

[3]

Appeal dismissed.


